COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


MARTIN-BROWER COMPANY AND
 ACE AMERICAN INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 0079-07-4                                         PER CURIAM
                                                                    JUNE 12, 2007
DARREN L. JARRETT


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph F. Giordano; Anne-Marie K. Zell; Semmes, Bowen &
                 Semmes, on brief), for appellants. Appellants submitting on brief.

                 No brief for appellee.


       The Martin-Brower Company and its insurer (hereinafter referred to as “employer”)

appeal a decision of the Workers’ Compensation Commission finding that (1) the deputy

commissioner did not abuse his discretion in refusing to hold the record open after the hearing

for a de bene esse deposition of Geoffrey Phillips, the unavailable employer witness; (2) Darren

L. Jarrett (claimant) proved he sustained an injury by accident arising out of and in the course of

his employment on April 3, 2006; and (3) claimant proved he adequately marketed his residual

work capacity and was, therefore, entitled to an award of temporary total disability benefits from

April 4, 2006 through July 19, 2006. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Jarrett v. The Martin Brower Company, VWC File

No. 228-19-28 (Dec. 8, 2006).

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.